IN THE COURT OF APPEALS OF IOWA

                                   No. 12-1148
                            Filed December 24, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JUSTIN JAMES NORMAN,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Scott D. Rosenberg,

Judge.



       The defendant appeals his conviction for interference with official acts.

AFFIRMED.



       Sally Frank of Drake Legal Clinic, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, John P. Sarcone, County Attorney, and David Porter, Assistant County

Attorney, for appellee.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2



MCDONALD, J.

       Following a jury trial, Justin Norman was convicted of interference with

official acts, a simple misdemeanor, in violation of Iowa Code section 719.1

(2011). He appealed his conviction to the district court pursuant to Iowa Rule of

Criminal Procedure 2.73. The district court affirmed Norman’s conviction in a

written ruling and order. Norman successfully petitioned the supreme court for

discretionary review of his conviction. See Iowa Code § 814.6(2)(d); Iowa R.

App. P. 6.106.      The supreme court transferred the case to this court for

disposition. Norman raises three challenges to his conviction. First, he contends

his conduct does not fall within the statutory prohibition, i.e., there is insufficient

evidence to support his conviction. Second, he contends the district court erred

in denying his motion to produce. Finally, he contends his speedy trial rights

were violated.

       Norman advanced the same claims he advances now in his appeal to the

district court, and we agree with the district court’s disposition of Norman’s

claims. In sum, when viewed in the light most favorable to the verdict, there is

substantial evidence in support of the conviction. See State v. Thomas, 561
N.W.2d 37, 39 (Iowa 1997) (“If a rational trier of fact could conceivably find the

defendant guilty beyond a reasonable doubt, the evidence is substantial.”).

Specifically, police officers testified Norman stood with a camera in very close

physical proximity to them during their investigation of a traffic stop of someone

else despite their repeated requests to back up, and Norman thereby created a

safety concern and distraction that hindered their investigation of the traffic stop.
                                            3



See State v. Buchanan, 549 N.W.2d 291, 294 (Iowa 1996) (“The purpose of

criminalizing conduct that interferes with official police action is to enable officers

to   execute       their   peace-keeping   duties calmly,   efficiently,   and   without

hindrance. . . .     The only question should be whether the officer’s acts were

hindered.”). Second, the trial court did not abuse its broad discretion in denying

Norman’s overbroad motion to produce in a simple misdemeanor case in which

discovery is limited. See Jones v. Iowa Dist. Ct., 620 N.W.2d 242, 243-44 (Iowa

2000). Finally, Norman’s concedes his speedy-trial argument is foreclosed by

City of Des Moines v. Elliott, 267 N.W.2d 44, 46 (Iowa 1978), which holds the

speedy-trial right is inapplicable to simple misdemeanor cases. Norman also

concedes this court is not at liberty to overturn supreme court precedent. See

State v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App. 1990) (noting the court of

appeals is not at liberty to overrule supreme court precedent).

       Norman’s conviction is affirmed without further opinion. See Iowa Ct. R.

21.26(1)(a), (b), (c), (d), and (e).

       AFFIRMED.